Per Curiam*

The evidence clearly shows, that the justice kept a tavern in fact; aqd whether he had, or had not,, a license for. that purpose, he Was equally disqualified for trying causes as a justice.- Nof is It material .that the suit was instituted before he became, so disqualified;. nor would it cure the defect if .the, plaintiff below did áppéar and consent, to the trial, becaiise such consent .could not confer jurisdictioft. Low v. Rice,, (8 Johns. Rep. 409.,) on the-two; last points, is.decisive.
The. judgment must, be reversed*